Citation Nr: 1642678	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13-32 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine condition, to include moderate multilevel degenerative disc and joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

On his substantive appeal form received in October 2013, the Veteran requested a Board hearing before a Veterans Law Judge at the Board's Central Office in Washington, D.C.  The Board scheduled the Veteran for an October 2016 hearing and sent him appropriate notification in September 2016.  However, the Veteran failed to appear for the hearing.  As such, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(d).

In a February 2016 standard claim form, the Veteran claimed an increased rating for hearing loss and service connection for blood pressure, diabetes, and eye cancer.  The Board does not have jurisdiction over the claims and they are referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On his claim form received in September 2011, the Veteran contends that he has a current back condition that is a residual of injury to his back while on active duty.  A review of the Veteran's service treatment records (STRs) show treatment for his back, to include the following records: complaints of back pain (February 9, 1982); back pain follow-up with deferred assessment (February 1982); pain in lower back area after being slammed in a refrigerator (March 23, 1982); low back pain secondary to fight with an assessment of mild MS (musculoskeletal) pain (March 23, 1982); and pain in left side of back, with an assessment of muscle strain, which the Veteran reported as a possible injury from climbing in and out of a truck (April 22, 1982).

The Veteran was afforded a VA examination in May 2012.  The examiner reported a diagnosis of lumbar spine moderate multilevel degenerative disc and joint disease.  The examiner also noted that the Veteran sought treatment for his back from a private chiropractor, reported occasional bilateral radicular symptoms, has taken Vicodin/Percocet, and was involved in a March 2011 dump truck injury that may have resulted in lower back pain.  Additionally, the examiner noted that the Veteran denied any prior surgery or injections.  In contrast, a March 2012 VA treatment record notes that the Veteran had a history of back surgery in 2010.  However, private chiropractor treatment records and records of any 2010 back surgery or March 2011 motor vehicle accident do not appear to be currently associated with the Veteran's claims file, and thus, such records should be obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Furthermore, in the Veteran's October 2013 substantive appeal, he contends that the car accident noted by the May 2012 VA examiner "worsened [his] back condition which was derived from the service."

Therefore, the Board finds that that another VA examination is warranted in order to address the Veteran's contentions pertaining to his back condition, to include consideration of the Veteran's contentions that he has a current back condition that is related to service and was worsened by a post-service accident and consideration of any additional records obtained as a result of this remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In light of the remand, updated VA records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated since August 2013.

2.  Obtain any private chiropractor records and any records pertaining to a 2010 back surgery and March 2011 motor vehicle accident.

3.  After the above requested records, if any, have been associated with the claims file, schedule the Veteran for a VA examination in connection with back condition claim.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results, including a diagnosis, should be reported in detail.

The examiner should provide an opinion as to whether any diagnosed back condition at least as likely as not (50 percent probability or greater) arose during the Veteran's military service or is otherwise etiologically related to service, to include consideration of the Veteran's contentions that he has a current back condition that is related to service and was worsened by a post-service accident, and consideration of the multiple STRs showing treatment for back pain and/or musculoskeletal pain/strain.

The examiner should explain the medical basis for the conclusions reached.

4.  Finally, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

